DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/20 has been entered.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed in the human mind or by a human using pen and paper; and/or are a method of organizing human activity.
Claims 1, 14, and 15 the following limitations can be performed in the human mind and/or by a human using pen and paper and/or are a method of organizing human activity, in terms of performing
an information processing method comprising:
capturing biological information…of the user;
detecting…terminal;
determining…the user;
detecting…user terminal;
determining a degree of learning and an acquisition speed of the user;
generating a first question for the user based on the determined degree of learning;
modifying the generated first question based on the state of the user terminal and the state of the user;
predicting…the user;

generating…the user;
displaying…second question […].
In regard to the dependent claims, they likewise claim the same abstract idea as they merely claim further limitations that can be performed in the human mind or by a human using pen and paper.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., e.g., a “control unit”, “computer program”, various sensors, “user terminal”, and a “non-transitory computer-readable medium” are claimed, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., ., “control unit”, “computer program”, various sensors, “user terminal”, and a “non-transitory computer-readable medium”  are claimed these are all generic, well-known, and conventional computing elements.  As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 11 in Applicant’s published specification.
Response to Arguments
Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    269
    691
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive to the extent that Applicant’s claimed subject matter is directed to, inter alia, training an individual to perform better taking tests and claims directed to training individuals have been held to be patent ineligible as methods of organizing human activity by the CAFC in such (non-precedential) decisions as In re Noble Systems.



    PNG
    media_image2.png
    490
    686
    media_image2.png
    Greyscale

Applicant’s argument is unpersuasive because to the extent that Applicant’s claimed invention requires collecting data, such data collection has been held by the CAFC to be a mental process in, e.g., Electric Power Group and University of Florida Research.  To the extent that Applicant claims “at least one sensor” employing a sensor for data gathering has been held to not constitute significantly more than an abstract idea by the CAFC in, again, Electric Power Group and University of Florida Research.

	Applicant further argues in this regard on page 12 of its Remarks:

    PNG
    media_image3.png
    200
    690
    media_image3.png
    Greyscale

Applicant’s argument is unpersuasive because to the extent that Applicant’s reference to “a specific limitations other than what is well-understood…” is a reference to the CAFC’s decision in BASCOM, Applicant’s claimed subject matter is not analogous to that of BASCOM to the extent that it is “well-understood, routine and conventional” to, as Applicant claims, employ sensors for data gathering and employ a computer processor to execute a computer program, which, in this instance embodies Applicant’s abstract idea.

	Applicant further argues in this regard on page 13 of its Remarks:

    PNG
    media_image4.png
    714
    714
    media_image4.png
    Greyscale
 Applicant’s argument is not persuasive because simply claiming a non-obvious and/or novel invention (“an unconventional activity using conventional elements”) does not necessarily render patent eligible subject matter under the two-part Mayo test.  As evidence of this, many patents (i.e., inventions claiming non-obvious and/or novel subject matter) have been invalidated under the Mayo test.  Applicant claims an ostensibly novel and/or non-obvious abstract idea combined with a generic, well-known, and conventional use of sensors to collect data and a control unit to perform Applicant’s abstract idea embodied as a computer program. Such combinations, however, have been held repeatedly by the CAFC to be patent ineligible in, e.g., Electric Power Group and University of Florida Research.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715